13 A.3d 359 (2011)
205 N.J. 94
JOHN P. CONWAY, Plaintiff-Appellant and Cross-Respondent,
v.
BOROUGH OF FLORHAM PARK tc, et al., Defendants-Respondents and Cross-Appellants.
A-106/107 September Term 2009, 065873
Supreme Court of New Jersey.
February 7, 2011.
This matter having been brought before the Court on the parties' petition and cross-petition for certification;
And the Court having granted the petition and cross-petition by Orders filed July 12, 2010, and having heard argument of the parties on November 9, 2010, and having determined that plaintiffs complaint, captioned as an action in lieu of prerogative writs, is untimely and that the appeal can and should be disposed of summarily; it is hereby
ORDERED that the judgment of the Superior Court, Appellate Division in 2323-08T1 is vacated, and the matter is remanded to the Superior Court, Law Division, for the entry of judgment dismissing plaintiff's complaint.